FlLED

UNITED STATES DISTRICT COURT

FoR THE Disrnicr or CoLUMBIA APR l 2 2016
Clerk, U.S.hDl'sDtri¢;t &t B?rékr'up‘t‘c!:)ya
Courts fort e is ric o o u i
Owen D. Leavitt, )
)
Pl ' t°ff,
ami § Cas‘e: 1:16-cv-O0678
V' ) Assigned To : Unassigned
) Assign. Date : 4/12/2016
Barack Gbama et ah ) Description: Pro Se Gen. Civii
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the application and
dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3)
(requiring the court to dismiss an action "at any time" it determines that subject matter
jurisdiction is wanting).

Plaintiff is a North Carolina state prisoner incarcerated in Taylorsville, North Carolina.
He sues President Barack Obama and the United States seemingly to obtain an investigation of
alleged Eighth Arnendment violations against him as a prisoner suffering from mental and
physical disabilities. See Compl. at 1, 4-8 (recounting alleged contacts with President Obama or
his staff) (page numbers supplied). Plaintiff seeks as relief what appears to be a change in his
custody and the enactment of punitive laws "that protect the mentally and physically disabled in
the United States of America." Compl. at 9.£ If the "relief sought is neglected in any fashion or
overlooked," plaintiff "request[s] 100,000 dollars for every hour I’m undergoing illegalities that

harm me and make me a[n] unreleased prisoner of North Carolina." Id. at 10.
1

(\l

Jurisdiction is wanting for the following three reasons. First, to the extent that plaintiff is
seeking an investigation of wrongdoing, the United States Attomey General generally has
absolute discretion in deciding whether to investigate claims for possible criminal or civil
prosecution and, as applicable here, such decisions are not subject to judicial review. Shoshone-
Bannock Trz`bes v. Reno, 56 F.3d 1476, 1480-81 (D.C. Cir. 1995); see Wightman-Cervantes v.
Mueller, 750 F. Supp. 2d 76, 80 (D.D.C. 2010) ("[A]n agency's decision whether to prosecute,
investigate, or enforce has been recognized as purely discretionary and not subject to judicial
review.") (citing Block v. SEC, 50 F.3d 1078, 1081-82 (D.C. Cir. 1995) (other citation omitted)).

Second, plaintiff s constitutional claims concern the fact or duration of his custody and,
thus, are properly pursued via a writ of habeas corpus in a judicial district capable of exercising
personal jurisdiction over his warden, which is the U.S. District Court for the Western District of
North Carolina. See Stokes v. U.S. Parole Comm ’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004)
(concluding that a "district court [lacks jurisdiction to] entertain a habeas petition involving
present physical custody unless the respondent custodian is within its territorial jurisdiction").

Third, the enactment of laws, punitive or otherwise, is "vested in a Congress of the
United States, which shall consist of a Senate and House of Representatives." U.S. Const. Ait. l,
§ l. Therefore, plaintiffs claim seeking such relief from the Executive-branch defendants

€CC°

deprives the Court of jurisdiction because it is patently insubstantial, presenting no federal

question suitable for decision."’ Caldwell v. Kagan, 777 F. Supp. 2d 177, 179 (D.D.C. 2011),
aff'd, 455 Fed. App’x 1 (D.C. Cir. 201 l) (quoting Tooley v. Napolitcmo, 586 F.3d 1006, 1010

(D.C. Cir. 2009) (other citations omitted)).

For the foregoing reasons, the Court will dismiss this case without prejudice for the sole
purpose of preserving any potential claims arising from the conditions of plaintiff s confinement

in North Carolina. A separate order accompanies this Memorandum Opinion.

     

Date: April (c

, 2016 United tates District Judge